DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johnathon Yates on 06/23/2021.

The application has been amended as follows: In addition to the amendments submitted on 06/16/21
Claim 1. (Currently Amended) A fuel system comprising: a fuel injector including an injector housing having formed therein each of a fuel inlet passage, a low pressure outlet, a plunger cavity, a check control chamber, and a nozzle supply passage extending between the plunger cavity and a nozzle outlet; the fuel injector further including a plunger having a tappet with a cam actuated tappet surface exposed outside the injector housing and being movable between a retracted position, and an advanced position in the plunger cavity, a spill valve assembly including a spill valve electrical actuator, and a spill valve positioned fluidly between the plunger cavity and the fuel inlet passage, a direct-operated nozzle check positioned fluidly between the nozzle supply passage and the nozzle outlet, and a check control 

Claim 10. (Currently Amended) A method of operating a fuel system for an internal combustion engine comprising: advancing a plunger in a plunger cavity in a fuel injector in response to rotation of a cam on a tappet surface; closing a spill valve in the fuel injector to initiate pressurizing fuel in the plunger cavity during the advancing of the plunger in an engine cycle; opening a direct-operated nozzle check in the fuel injector to start injection of pressurized fuel from the fuel injector; opening the spill valve to end the pressurizing of fuel in the plunger cavity in the engine cycle; closing the direct-operated nozzle check to end the injection of pressurized fuel from the fuel injector; adjusting, cycle to cycle, a timing of the opening of the spill valve; adjusting, cycle to cycle, a timing of the closing of the direct-operated nozzle check; adjusting, cycle to cycle, and based on the adjustment to the timing of the opening of the spill valve and the adjustment to the timing of the closing of the direct-operated nozzle check, the timing of the opening of the spill valve relative to the timing of the closing of the direct-operated nozzle check; and varying, cycle to cycle, a back end rate shape of fuel injections from the fuel injector based on the adjustment to the timing of the opening of the spill valve relative to the timing of 

Claim 18. (Currently Amended) A fuel control system for an internal combustion engine comprising: 5Application No. 16/733,025 Attorney Docket No.: 19-1015-7371 a rate shaping control unit structured to couple with each of a spill valve electrical actuator and a control valve electrical actuator in a mechanically actuated fuel injector due to a cam actuated tappet in a fuel system; the rate shaping control unit being further structured to command energizing the spill valve electrical actuator to block a plunger cavity from a fuel inlet passage in the fuel injector, and to command deenergizing the spill valve electrical actuator to fluidly connect the plunger cavity to the fuel inlet passage; the rate shaping control unit being further structured to command energizing the control valve electrical actuator to fluidly connect a check control chamber to a low pressure outlet in the fuel injector, and to command deenergizing the control valve electrical actuator to block the check control chamber from the low pressure outlet; the rate shaping control unit being further structured to: adjust a timing, cycle to cycle, of the commanded energizing of the spill valve electrical actuator to adjust an opening timing of the spill valve; adjust a timing, cycle to cycle, of the commanded deenergizing of the control valve electrical actuator to adjust a closing timing of an outlet check having a closing hydraulic surface exposed to the check control chamber, and the closing timing occurring while the spill valve is open; adjust a dwell time, cycle to cycle, between the commanded deenergizing of the control valve electrical actuator and the commanded energizing of the spill valve electrical actuator; vary a steepness of a back end rate shape, cycle to cycle, of fuel injections from the fuel injector into a cylinder in the internal combustion engine based on the adjustment to the dwell time.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims require a fuel injector that is controlling the dwell time between a electronically actuated spill valve and a control check valve of a cam actuated fuel injector in order to modify the rate shape of the injection from one cycle to another.  As shown by the previous rejection based on Desai this is something that is discussed in a hydraulically actuated fuel injection system but is not as simply accomplished when the cam is actuating the tappet for the fuel pressurization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747